Citation Nr: 1638608	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  14-05 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Army from October 1972 to October 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2012 and June 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Offices (RO).   

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in June 2016.  A transcript of those proceedings is of record.

The issue of service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The Veteran has competently and credibly reported recurrent tinnitus since service. 


CONCLUSION OF LAW

1The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran has been diagnosed with tinnitus and bilateral hearing loss during the course of the appeal period and reports that he has had ringing in his ears since service.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

The Board finds the Veteran's self-diagnosis of tinnitus to be credible and competent based on his ability to observe the phenomenon with his own senses. Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (a layperson is competent to observe tinnitus).  As such, his reports of his tinnitus beginning during service and continuing after are also deemed to be competent and credible.  Therefore, resolving all doubt in the Veteran's favor, service connection for tinnitus is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303.


ORDER

Service connection for tinnitus is granted.


REMAND

The Veteran has been diagnosed with bilateral sensorineural hearing loss.  In June 2012 the Veteran had a VA audio examination.  Puretone threshold testing was conducted but it appears that the examiner found speech discrimination scores not to be appropriate for diagnostic purposes.  However no explanation was provided as to why this was so.  Thereafter, in January 2014 a VA examiner reviewed the claims folder.  The Board finds, however, that in light of the Veteran's June 2016 testimony, another VA examination is necessary to adjudicate this appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service e.g., hearing loss symptomatology.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

2.  Obtain and associate with the file any outstanding VA treatment records that pertain to the Veteran. 

3.  Then, schedule the Veteran for an examination to assess the Veteran's current hearing loss and to determine whether it is at least as likely as not that the Veteran's hearing loss condition is related to service.  

The must opine as to whether it is at least as likely as not that the Veteran's hearing loss is related to or had its onset in service.

In offering this assessment, the examiner should discuss all pertinent lay and medical evidence and offer a rationale in support of all findings and conclusions reached. 

4.  Then readjudicate the appeal.  If any of the benefits sought on appeal remain denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Steven D. Reiss
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


